         Case 2:20-cv-00966-NR Document 92-3 Filed 07/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT,                       :
INC., ET AL.                                         :
                                                     :
               Plaintiff,                            :
                                                     :
       v.                                            : CIVIL ACTION NO. 2:20-cv-00966-NR
                                                     :
KATHY BOOCKVAR, ET AL.,                              :
                                                     :
               Defendants.                           :

         ORDER FOR ADMISSION PRO HAC VICE UPON WRITTEN MOTION

       Upon the motion of Edward D. Rogers, counsel for Defendant Delaware County Board of

Elections,

               IT IS HEREBY ORDERED that

               Edward D. Rogers
               BALLARD SPAHR LLP
               1735 Market Street, 51st Floor
               Philadelphia, Pennsylvania 19103-7599
               rogerse@ballardspahr.com
               Telephone: 215.864.8144
               Facsimile: 215.864.8999

is admitted to practice pro hac vice as counsel for Defendant Delaware County Board of

Elections in the above-captioned matter in the United States District Court for the Western

District of Pennsylvania. All attorneys appearing before this Court are subject to the Local Rules

of this Court, including the Rules governing discipline of attorneys.




                                             _____________________________
                                                                     J.




DMEAST #41688273 v1
